DETAILED ACTION
04/13/21 - Applicant-initiated interview.
03/30/21 - Applicant response.
01/28/21 - First action on the merits.
09/16/20 - Applicant response.
08/06/20 - Restriction requirement (now withdrawn).

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
 	Regarding Kim, Applicant asserts the template values of Kim are the weights of the neural network, as opposed to the values at the output layer.  Examiner agrees.  However, upon further examination, the amendment does not sufficiently specify that the second output values are the values from the output layer of the neural network.  The claims merely require that the second output values are calculated in some way by applying the reference ECG signals to a neural network, and the template values or weights of Kim read on this limitation because they are generated in some way by applying reference ECG signals to a neural network.  The term "output value" is a broad term that is not limited to values of an output layer in a neural network.  Examiner suggests rephrasing to specify the output values are from the output layer of the neural network, in order to clearly define over the weights of Kim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the details below, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
 	Claims 1 and 9: As amended, the first output value does not need to be calculated from a neural network, and only the second output values are calculated via the neural network.  However, it is apparent from the disclosure that it is critical/essential for both the input ECG signal and reference ECG signals to be applied to the same neural network, so that the first output value may be properly compared with the second output values.  Examiner suggests rephrasing to clarify that the first output value and second output values are both calculated by respectively applying the input ECG signal and reference ECG signals to a neural network.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, last line: In light of the amendment, it is unclear what is the repetitive calculation.  Examiner suggests deleting "through a repetitive calculation", since the claim has been amended to recite calculating plural ratios from repetitive extractions.
Examination Note
In the rejections below, claim 4 is rejected since it is broad enough to encompass conventional optimization testing of various k values in the k-nearest neighbor (kNN) algorithm.  However, it is evident that Applicant is using the plurality of resulting ratios at different k values together as decision logic for authentication (see Paragraph 110), rather than using a single resulting optimal k value.  Examiner suggests reciting further details from Paragraph 110 of Applicant's disclosure in order to expedite prosecution possibly toward allowance.  Further consideration and/or search would be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0215883) in view of Silva (US 2014/0361871), or additionally in view of Wikipedia ("k-nearest neighbors algorithm", Jan 2016 via Wayback Machine).
 	Regarding claim 1, Kim discloses substantially the same invention as claimed, including an authentication apparatus (abstract) comprising a calculator configured to calculate a first output value corresponding to an input ECG signal (e.g. Figure 4: 420 template value) and calculate second output values corresponding to reference ECG signals (e.g. Figure 4: 430; template values from multiple stored registered users) by applying the reference ECG signals to a neural network (the template values or weights are derived by applying the reference ECGs to the neural network) wherein the neural network is at least temporally implemented by one or more processors (Figure 1; abstract; Paragraph 42), and a determiner configured to determine whether to authenticate a user associated with the input ECG signal based on a single most similar second output value (e.g. Figure 4: 430-450).
 	Further regarding claim 1, Kim discloses classifying the input ECG based on a single second output value that most similarly matches the first output value (e.g. Figure 4: 430: uses the single most similar registered template value).  Kim does not disclose extracting a number (i.e. subset) of several second output values and authenticating based on a ratio as recited (i.e. implementing a conventional kNN algorithm to classify the first output value).  However, Silva teaches biometric authentication via ECG signals (abstract), where the authentication may use a conventional kNN algorithm to classify the input ECG (Paragraphs 48, 76), as a matter of obvious engineering design choice between various known classification methods.  Therefore, it would have been obvious to 
	Further regarding claim 1, assuming arguendo that the teaching of the conventional kNN algorithm in Silva does not explicitly show the extractor, and authenticating based on a ratio, these elements nevertheless clearly correspond to a conventional kNN algorithm as demonstrated by Wikipedia (see at least definition on Page 1, and Page 2: Algorithm and accompanying figure).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Silva as taught by Wikipedia to include the same extractor and authentication via a ratio as recited, in order to implement a conventional kNN algorithm.
 	Regarding claim 2, Kim discloses the reference ECG signals comprise an ECG signal associated with an unidentified user (i.e. registered user that is not matching; Paragraphs 60-61) and an ECG signal associated with the registered user (i.e. the potential match; Figure 4: 430), and the calculator is configured to calculate as recited.
 	Regarding claim 3, extracting a number (i.e. subset) of second output values in descending order of similarity to the first output value corresponds to the kNN algorithm as described above.
 	Regarding claim 4, Kim or Silva do not disclose repeating the kNN algorithm for different k values as recited.  However, Wikipedia teaches repeating the kNN algorithm for different k values and assessing the resulting plural ratios from the repetitive calculations (Page 2: Parameter selection), in order to test various k values for the best choice of k value.  Therefore, it would have plural ratios, in order to test various k values for the best choice of k value.  In such an instance, the determiner and authentication would ultimately be based on the plural ratios from the optimization test results.
 	Regarding claim 5, picking the highest ratio as recited corresponds to the kNN algorithm as described above.
 	Regarding claim 6, Kim or Silva or Wikipedia do not explicitly disclose a ratio threshold as recited.  However, Kim discloses authenticating in response to a number of matches being higher than or equal to a threshold (Paragraphs 66, 80), in order to reduce false acceptance rates.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Silva, or with Wikipedia, as taught by Kim to include an authentication threshold for the ratio as recited, in order to reduce false acceptance rates.
 	Regarding claim 7, Kim discloses a memory as recited (Figure 2: 240) and updating the reference ECG signal associated with the registered user with the input ECG as recited (Figure 2: 280; Paragraph 65).
 	Regarding claim 8, Kim discloses storing ECG signals corresponding to different points in time as recited (Paragraphs 46-47, 49).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0215883) and Silva (US 2014/0361871), or additionally in view of Wikipedia ("k-nearest neighbors algorithm", Jan 2016 via Wayback Machine), in view of Jung (US 2011/0160291).
 	Regarding claim 9, Kim and Silva, or with Wikipedia, disclose substantially the same invention, as described above.  Kim or Silva or Wikipedia do not disclose the authentication 
 	Regarding claim 10, extracting a number (i.e. subset) of second output values in descending order of similarity to the first output value corresponds to the kNN algorithm as described above.
 	Regarding claim 11, authenticating in response to a number of matches being higher than or equal to a threshold is taught by Kim as discussed with claim 6 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792